Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a charged position” is unclear because a charged position is not positively recited in the specification to allow one of ordinary skill in the art to understand what make the position charged
The recitation of “being selectively brought” is unclear why and how the dose of beverage ingredients are selected and how they are brought into fluid 
The recitation of “regulating the amount of liquid” is not positively recited in the specification how the flow control is to regulate the amount of liquid and why it is important to the instant application
The recitation of “depending on the filling state of the pressurizing chamber” is unclear because the specification does not positively recite what a filing state of the pressurizing chamber is and how it is meant to relate to the two flow control modes

Claim 1 recites the limitation "the two modes".  There is insufficient antecedent basis for this limitation in the claim.  The examiner is interpreting this to be the two flow control modes.
Claim 1 recites the limitation "the liquid".  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets this as the pressurized liquid.
Claims 1, 12, and 14 recites the limitation "the machine".  There is insufficient antecedent basis for this limitation in the claim.  The interpretation is that the applicant means to reference the beverage preparation machine.
Claims 1, 2, 5, 12, and 13 recites the limitation "the pump".  There is insufficient antecedent basis for this limitation in the claim.  The examiner is interpreting this to read on the liquid pump of claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim 2  recites the limitation "the charged position of the potential energy accumulator".  There is insufficient antecedent basis for this limitation in the claim.  This is interpreted to mean that the potential energy accumulator is pressurized. 
Claim  3 recites the limitation "the operating positions".  There is insufficient antecedent basis for this limitation in the claim.  This is interpreted to be “The operating positions of the energy accumulator relate to the relative positions of the second cylinder and the second plunger and preferably comprise the already mentioned charged position of the energy accumulator and at least a non-charged position”.
Claim 3 recites the limitation "the energy accumulator ".  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes the applicant meant to reference the potential energy accumulator of claim 1.
Claim 4 recites the limitation "the pressurizing chamber".  There is insufficient antecedent basis for this limitation in the claim.  The examiner is interpreting this to be the pressurizing liquid chamber of claim 1.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the flow control is situated in a fluid path” is unclear because the degree of being situated cannot be ascertained from the specification. The examiner suggests modifying the term situated to be “connected”, “arranged”, 
Claim 6 recites the limitation "the charged position".  There is insufficient antecedent basis for this limitation in the claim.  This is being interpreted to mean pressurized and it is noted that there is no positive recitation of a charged position in the specification.
The term “and/or” in claims 8 and 9 is a relative term which renders the claim indefinite. The term “and/or” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term and/or makes the pressurizing liquid chamber selectable with the potential energy accumulator of claim 8 and the given threshold and pressurized chamber selectable.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of “is provided” is unclear as to the mechanism and structure associated with provided, the question is how is the third valve provided, by a user or automatically by a machine.
The recitation of “is arranged” is unclear how the third valve is arranged to direct liquid, the assumption is that it is fluid communication or something thereof
The recitation of “is sufficiently filled” is unclear because the applicant has not disclosed what level of filling is sufficient. The assumption is the applicant means to indicate filled to a specific level.
The recitation of “given threshold” is unclear what that threshold is meant to be.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a one-way valve arranged to by-pass” it is unclear what structure makes the one-way valve arranged to by-pass, it is assumed the applicant meant is adapted to by-pass or something thereof.
Claim 12 recites the limitation "the lever arrangement".  There is insufficient antecedent basis for this limitation in the claim.  This is interpreted to be the lever arrangement 9 but a lever arrangement is not positively recited in claim 12 nor in any of the preceding claims to which claim 12 depends. 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “being selectively brought” is unclear why and how the brewing chamber are selected and how it is meant to release pressurized water from the pressurizing liquid chamber and it is not positively recited in the specification. 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 11, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20150201796A1 Kuempel (hereinafter "Kuempel”).
Regarding claim 1, Kuempel teaches, A beverage preparation machine (abstract) for providing a pressurized liquid to a dose of beverage ingredients (par. 34 teaches brewing pressure and coffee ground) comprising: a pressurizing liquid chamber (boiler 131) designed for being filled with a predefined amount of liquid (claim 13) upon operation of a liquid pump (pump 150) connected to a liquid reservoir of the machine (fig. 3, fig. 8, and fig. 9 teach the pump in fluid communication to the reservoir 120 and 210 respectively); a potential energy accumulator (plunger lever 172 and 280 and manually-operated piston 170 and 282; fig. 3 ,fig. 8, par. 22, par. 79, and par. 126 teach the operation of the device of  Kuempel) associated to the pressurizing liquid chamber and which is designed for being brought into a charged position upon filling of the pressurizing liquid chamber (par. 22, par. 79, and par. 126 teach the operation of the device of  Kuempel); a brewing chamber (brew chamber 140 and 230) for receiving the dose of beverage ingredients and which is designed for being selectively brought in fluid communication with the pressurizing liquid chamber (par. 35 to par. 37 and par. 102 to 107 teach the operation of the brew chamber of Kuempel); a flow control (binary fluid level sensor 226) designed for regulating the amount of liquid conveyed from the liquid pump into the pressurizing liquid chamber according to at least two flow control modes depending on the filling state of the pressurizing chamber (par. 83, par. 103, par. 106, and par. 114 teach the operation of the flow control; claim 9 teaches target water volume); and the two modes comprise a first flow control mode (block S150) in which liquid is conveyed from the pump into the pressurizing chamber (par. 60) and a second flow control mode (S100, S190 and S154) in which the liquid is conveyed from the pump back into the liquid reservoir of the machine (par. 83).   
Regarding claim 2, Kuempel teaches, wherein the flow control enables an operation of the pump in the charged position of the potential energy accumulator without further filling of the pressurizing liquid chamber (par. 83 and par. 84 teach the transferring of water to a level; par. 126 teaches the operation of lever 280; par. 115 teaches a venting operation to prevent over pressure).  
Regarding claim 3, Kuempel teaches, wherein the operating positions of the potential energy accumulator comprises the charged position of the energy accumulator and at least a non-charged position (par. 126 and par. 127 teach the operation of piston 282 and lever 280 which teaches pressurizing the brew and therefore it is obvious there is a non-pressurized state of the brew chamber).  
Regarding claim 4, Kuempel teaches, wherein the flow control comprises a system of at least two valves arranged in a fluid path between the liquid reservoir and the pressurizing chamber (the embodiment in fig. 8 teaches contactless valve 240 and contactless valve 250, these are arranged between the reservoir 210 and boiler 220 which is pressurized per par. 102 and 103, the applicant is advised to be more specific on the locations of the valves in the fluid chamber).  
wherein the liquid pump is designed for being driven by a manually operated lever arrangement (par. 126 teaches a user manually operating lever 280 to pressurize the brew chamber 230 and forcing the brewed fluid out of the bre chamber which is analogous to a liquid pump).  
Regarding claim 12, Kuempel teaches, wherein the lever arrangement is designed for operating the pump by a reciprocating movement of the lever arrangement with respect to a housing of the machine (par. 126 teaches the use of lever 280 which in fig. 3 and fig. 8  is attached to a pivot point and it is obvious that this is meant to operate in a reciprocating motion with respect to brew chamber 230 which is analogous to a housing).
Regarding claim 13, Kuempel teaches, wherein the lever arrangement is fixedly connected to the pump (par. 126 teaches the use of lever 280 which in fig. 3 and fig. 8  is attached to a pivot point and an arm to connect the lever to piston 282 and is therefore fixedly but moveably connected to the pump).

Claims 5, 6, 7, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150201796A1 Kuempel (hereinafter "Kuempel”) in view of US 20190350402 A1 Steber (hereinafter “Steber”). 
Regarding claim 5, Kuempel teaches, The beverage preparation machine according to claim 1.  Kuempel does not teach wherein a first valve of the flow control is situated in a fluid path between the pump and the liquid reservoir and a second valve of the flow control means is situated in a fluid path between the first valve and the pressurizing liquid chamber.  Steber teaches, wherein a first valve of the flow control is situated in a fluid path between the pump and the liquid reservoir (par. 17 teaches a check valve arranged between and a second valve (par. 19 teaches a diversion valve, solenoid valve, arranged at the outlet of the sump 126) of the flow control means is situated in a fluid path between the first valve and the pressurizing liquid chamber (par. 37 teaches the brew chamber 130 as being configured to hold pressure which is analogous to a pressurizing liquid chamber and par. 19 teaches the location of the valve which is congruent with the disclosure of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel reference, to include wherein a first valve of the flow control is situated in a fluid path between the pump and the liquid reservoir and a second valve of the flow control means is situated in a fluid path between the first valve and the pressurizing liquid chamber, as suggested and taught by Steber, for the purpose of providing a means to hold pressure in the flexible fluid (par. 37).
Regarding claim 6, Steber teaches, wherein the first valve is designed for being selectively engaged and held in a forced open position in the charged position of the potential energy accumulator (par. 11 teaches selectively trigger the valve to open which is indicative that the valve of Steber is normally closed and is held in a open position by an outside force).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel reference, to include wherein the first valve is designed for being selectively engaged and held in a forced open position in the charged position of the potential energy accumulator, as suggested and taught by Steber, for the purpose of providing a means to advantageously release cool water from the 120, such as to refill the boiler 120 or to reduce the average temperature of water in the boiler 120 during a brew cycle (par. 11).
Regarding claim 7, Steber teaches, wherein the forced open position of the first valve enables a fluid communication solely between the liquid reservoir and the liquid pump (par. 17 teaches a check valve arranged between the reservoir pump 112 and the boiler 120, applicant is suggested to further identify the type of valve in the claims).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel reference, to include wherein the forced open position of the first valve enables a fluid communication solely between the liquid reservoir and the liquid pump, as suggested and taught by Steber, for the purpose of providing a means to hold pressure in the flexible fluid (par. 37).
Regarding claim 8, Steber teaches, wherein the first valve is designed for being engaged and held in its open position by an engagement surface of a plunger of the pressurizing liquid chamber and/or the potential energy accumulator (par. 11 teaches selectively trigger the valve to open which is indicative that the valve of Steber is normally closed and is held in a open position by an outside force).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel reference, to include wherein the first valve is designed for being engaged and held in its open position by an engagement surface of a plunger of the pressurizing liquid chamber and/or the potential energy accumulator, as suggested and taught by Steber, for the purpose of providing a means to advantageously release cool water from the pressurized water supply into the boiler 120, such as to refill the boiler 120 or to reduce the average temperature of water in the boiler 120 during a brew cycle (par. 11).
wherein the machine further comprises a release valve arranged between the pressurizing liquid chamber and the brewing chamber and designed for selectively releasing pressurized water from the pressurizing liquid chamber to the brewing chamber.  Steber teaches, wherein the machine further comprises a release valve arranged between the pressurizing liquid chamber and the brewing chamber and designed for selectively releasing pressurized water from the pressurizing liquid chamber to the brewing chamber (par. 18 and par. 19 teach a diversion valve, solenoid valve, arranged at the outlet of the sump 126 and further teaches to selectively divert water thus displaced through the outlet sump 126 to either of the brew chamber 130 or to a water dispense port 152 adjacent the brew dispense port 152 described below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel reference, to include wherein the machine further comprises a release valve arranged between the pressurizing liquid chamber and the brewing chamber and designed for selectively releasing pressurized water from the pressurizing liquid chamber to the brewing chamber, as suggested and taught by Steber, for the purpose of providing a means to advantageously force heated water through the outlet sump 126 and toward the brew chamber 130 (par. 18).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20150201796A1 Kuempel (hereinafter "Kuempel”) in view of US 20190350402 A1 Steber (hereinafter “Steber”) in view of US20170290458A1 Burrows (hereinafter “Burrows”). 
wherein a third valve is provided (par. 17 teaches a relief valve 129 (e.g., a solenoid-controlled relief valve 129) fluidly coupled to the relief port proximal the top of the boiler 120) (par. 17).  Steber does not teach which is arranged to direct liquid back to the liquid reservoir.  Burrows teaches, which is arranged to direct liquid back to the liquid reservoir (par. 168 teaches step 222 and fig. 1 and par. 141 and par. 142 teach second solenoid valve 112 that opens to control pressure in second air line 110 and that second air line 110 is disposed over reservoir 14 which is analogous to a liquid reservoir).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel and Steber references, such that which is arranged to direct liquid back to the liquid reservoir, as suggested and taught by Burrows, for the purpose of providing an advantageous means to allow to drain water back to the reservoir (par. 142).
Regarding claim 10, Burrows teaches, wherein the third valve is a one-way valve arranged to by-pass the first valve in the direction towards the liquid reservoir (par. 168 and par. 169 teach second solenoid valve 112 as delivering water to the reservoir in such a way that the water drains from second air line 110 to reservoir 14 which is one direction).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kuempel and Steber references, such that wherein the third valve is a one-way valve arranged to by-pass the first valve in the direction towards the liquid reservoir, as suggested and taught by Burrows, for the purpose of providing a means 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763